Matter of Kropp v Hackeling (2014 NY Slip Op 05877)
Matter of Matter of Kropp v Hackeling
2014 NY Slip Op 05877
Decided on August 20, 2014
Appellate Division, Second Department
Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.
This opinion is uncorrected and subject to revision before publication in the Official Reports.
Decided on August 20, 2014SUPREME COURT OF THE STATE OF NEW YORKAppellate Division, Second Judicial DepartmentWILLIAM F. MASTRO, J.P.
CHERYL E. CHAMBERS
ROBERT J. MILLER
JOSEPH J. MALTESE
BETSY BARROS, JJ.


2014-07612
 (Index No. 14237/14)

[*1]In the Matter of Dennis T. Kropp, et al., appellants- respondents, 
vSteve Hackeling, et al., respondents; Walter D. Long, Jr., et al., respondents-appellants.

DECISION & ORDERIn a proceeding pursuant to Election Law § 16-102, inter alia, to invalidate a petition designating Walter D. Long, Jr., and Paul H. Senzer as candidates in a primary election to be held on September 9, 2014, for the nomination of the Independence Party as its candidates for the public office of District Court Judge, 3rd District, Town of Huntington, the petitioners appeal, as limited by their brief, from so much of a final order of the Supreme Court, Suffolk County (J.E. Murphy, J.), dated August 5, 2014, as, after a hearing, in effect, denied the petition, inter alia, to invalidate and dismissed the proceeding, and Walter D. Long, Jr., and Paul H. Senzer cross-appeal, as limited by their brief, from stated portions of the same final order.ORDERED that the cross appeal is dismissed, without costs or disbursements, as Walter D. Long, Jr., and Paul H. Senzer are not aggrieved by the final order (see CPLR 5511); and it is further,ORDERED that the final order is affirmed insofar as appealed from, without costs or disbursements.The Supreme Court invalidated certain signatures on the designating petition of Walter D. Long, Jr., and Paul H. Senzer, but nevertheless concluded that the designating petition contained the requisite number of valid signatures. The petitioners failed to demonstrate that sufficient additional signatures were invalid so as to establish that the designating petition contained fewer valid signatures than required. Under these circumstances, we find no reason to disturb the Supreme Court's determination (see Matter of Fall v Luthmann, 109 AD3d 540, 541; see also Matter of Simmons v Wills, 54 AD3d 431, 431-432).MASTRO, J.P., CHAMBERS, MILLER, MALTESE and BARROS, JJ., concur.ENTER: Aprilanne Agostino Clerk of the Court